Citation Nr: 1456848	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to February 1970 and from October 1990 to May 1991.  He also reports service in the Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The matter was previously remanded by the Board in May 2013 for further development.  In November 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board notes that previously, the representative was identified as Disabled American Veterans (DAV).  The correct representative, however, as identified in the December 2006 VA Form 21-22, is Veterans of Foreign Wars of the United States (VFW).  In October 2014, the Board sent the Veteran a letter describing the discrepancy between the 21-22 in favor of VFW and the fact that DAV appeared at the hearing.  The letter asked him to clarify his representative, and gave him the opportunity for a new hearing.  The letter also told him that if he did not respond, the Board would assume that he wished to remain represented by VFW, and that his hearing request has been satisfied.  To date, the Board has not received a response to the October 2014 clarification request, and presumes, therefore, that the Veteran is satisfied with his representation, and his November 2011 hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2013, the Board's remand instructed the AOJ to, in pertinent part, obtain complete service personnel records for the Veteran, and to provide him with an examination for his knee.  Those remand instructions have been insufficiently complied with, and further development is in order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board observes that the AOJ complied with the other remand instructions.  

While the AOJ sought the requisite personnel records, it acknowledged in October 2013 that some records were still outstanding.  No further development was performed thereafter, and at no time did the AOJ prepare a formal finding regarding the unavailability of those records, or notify the Veteran concerning the issue.

Additionally, while VA obtained an examination for the right knee, the ensuing medical opinion was inadequate.  The Board had instructed the examiner to "accept as fact that the Veteran had right knee pain after driving during reserve service in July 1990, had right knee pain after walking in the desert and driving military vehicles on desert terrain during his service in Operation Desert Storm, and has had intermittent right knee pain since 1995."  The June 2013 examiner, however, ignored that instruction and improperly relied on a lack of evidence in the service treatment records as the basis for a negative etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding service personnel records for the Veteran's active Air Force and Army service and his service in the Reserves.  If such records are not available the AOJ should make a finding as to whether further attempts to obtain such records would be futile, and notify the Veteran that the records are unavailable.

2.  Thereafter, return the claims file to the examiner who performed the June 2013 examination for an addendum opinion.  That examiner should review the Veteran's claims file in the Virtual VA and VBMS records, as well as this remand, and should indicate in the ensuing addendum that such review occurred.  

The examiner should then opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current right knee disability arose during service or is otherwise related to service.

For purposes of the opinion, the examiner should accept as fact that the Veteran had right knee pain after driving during reserve service in July 1990, had right knee pain after walking in the desert and driving military vehicles on desert terrain during his service in Operation Desert Storm, and has had intermittent right knee pain since 1995.  The examiner should note that the lack of evidence of such right knee pain in the service treatment records is an inadequate basis for a negative etiology opinion. 

The examiner must provide a complete rationale for all opinions expressed, and should explain fully if any opinion requested cannot be expressed without resort to speculation.  

5.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  Then, the record should again be reviewed to include all records added to the file since the last adjudication of this claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

